Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152019                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  In re KRS, Minor.                                                  SC: 152019
                                                                     COA: 325134
                                                                     Shiawassee CC Family Division:
                                                                     14-003768-AF

  _______________________________________/

        On order of the Court, the application for leave to appeal the June 9, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2015
           p0901
                                                                                Clerk